 

 



EXHIBIT 10.2

--------------------------------------------------------------------------------

 

COLLATERAL AGREEMENT

 

dated as of

 

October 2, 2013

 

among

 

AMERICAN MEDIA, INC.,

 

THE SUBSIDIARIES OF AMERICAN MEDIA, INC.
IDENTIFIED HEREIN

 

and

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

 

as Collateral Agent

 

--------------------------------------------------------------------------------



 



 

 

 

TABLE OF CONTENTS

 



    Page ARTICLE I       DEFINITIONS     SECTION 1.01. Indenture. 1 SECTION
1.02. Other Defined Terms 1       ARTICLE II       PLEDGE OF SECURITIES      
SECTION 2.01. Pledge 5 SECTION 2.02. Delivery of the Pledged Collateral. 5
SECTION 2.03. Representations, Warranties and Covenants 6 SECTION 2.04.
Certification of Limited Liability Company and Limited Partnership Interests. 6
SECTION 2.05. Registration in Nominee Name; Denominations 7 SECTION 2.06. Voting
Rights; Dividends and Interest. 7       ARTICLE III       SECURITY INTERESTS IN
PERSONAL PROPERTY       SECTION 3.01. Security Interest. 8 SECTION 3.02.
Representations and Warranties 10 SECTION 3.03. Covenants. 11 SECTION 3.04.
Other Actions 14 SECTION 3.05. Covenants Regarding Patent, Trademark and
Copyright Collateral. 15       ARTICLE IV       REMEDIES       SECTION 4.01.
Remedies Upon Default 16 SECTION 4.02. Application of Proceeds 17 SECTION 4.03.
Grant of License to Use Intellectual Property 17 SECTION 4.04. Securities Act 18
SECTION 4.05. Registration 18 SECTION 4.06. Proceeds to be Turned Over to
Collateral Agent 18       ARTICLE V       INDEMNITY, SUBROGATION AND
SUBORDINATION       SECTION 5.01. Indemnity and Subrogation 19 SECTION 5.02.
Contribution and Subrogation 19 SECTION 5.03. Subordination. 19      

 



-i-

 

 

ARTICLE VI       MISCELLANEOUS       SECTION 6.01. Notices 19 SECTION
6.02.         Waivers; Amendment. 19 SECTION 6.03. Collateral Agent; Fees and
Expenses; Indemnification. 20 SECTION 6.04. Successors and Assigns 20 SECTION
6.05. Survival of Agreement 20 SECTION 6.06. Counterparts; Effectiveness;
Several Agreement 20 SECTION 6.07. Severability 21 SECTION 6.08. [Reserved] 21
SECTION 6.09. Governing Law; Jurisdiction; Consent to Service of Process. 21
SECTION 6.10. WAIVER OF JURY TRIAL 21 SECTION 6.11. Headings 22 SECTION 6.12.
Security Interest Absolute 22 SECTION 6.13. Termination or Release. 22 SECTION
6.14. Additional Subsidiaries 22 SECTION 6.15. Collateral Agent Appointed
Attorney-in-Fact 23 SECTION 6.16. Intercreditor Agreements 23

  

-ii-

 

 

COLLATERAL AGREEMENT (this “Agreement”), dated as of October 2, 2013, among
AMERICAN MEDIA, INC., the Subsidiaries of AMERICAN MEDIA, INC. identified herein
and WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent (together with
its successors and assigns, in such capacity, the “Collateral Agent”).

 

Reference is made to the Indenture dated as of October 2, 2013 (as further
amended, supplemented or otherwise modified from time to time, the “Indenture”),
by and among American Media, Inc. (the “Issuer”), the subsidiaries of the Issuer
party thereto as guarantors, Wilmington Trust, National Association, as Trustee
(together with its successors and assigns, in such capacity, the “Trustee”) and
the Collateral Agent.

 

WHEREAS, pursuant to the Indenture, the Issuer has issued $94,287,724 aggregate
principal amount of its 10% Second Lien Senior Secured PIK Notes due 2018 (the
“Notes”) upon the terms set forth therein;

 

WHEREAS, pursuant to the Indenture, each Grantor has unconditionally and
irrevocably guaranteed, as primary obligor and not merely as surety, to the
Trustee, for the benefit of the Holders, the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Obligations (as defined below);

 

WHEREAS, each Grantor will receive substantial benefits from the execution,
delivery and performance of the obligations under the Indenture and the Notes as
well as from the Obligations and each is, therefore, willing to enter into this
Agreement;

 

WHEREAS, the Collateral Agent has been appointed to serve as Collateral Agent
under the Indenture and, in such capacity, to enter into this Agreement; and

 

WHEREAS, this Agreement is made by the Grantors in favor of the Collateral Agent
for the benefit of the Secured Parties to secure the payment and performance in
full when due of the Obligations.

 

NOW, THEREFORE, in consideration of the benefits accruing to each Grantor, the
receipt and sufficiency of which are hereby acknowledged, and to induce the
Collateral Agent to enter into the Indenture and to induce the Holders to
purchase the Notes, each Grantor hereby represents and warrants to the
Collateral Agent for the benefit of the Secured Parties and hereby covenants and
agrees with the Collateral Agent for the benefit of the Secured Parties as
follows:

 

ARTICLE I

Definitions

 

SECTION 1.01.      Indenture.

 

(a)                 Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Indenture. All terms defined
in the New York UCC (as defined herein) and not defined in this Agreement have
the meanings specified therein.

 

(b)                 The rules of construction specified in Section 1.04 of the
Indenture also apply to this Agreement.

 

SECTION 1.02.      Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

 

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

 

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01.

 



-1-

 

 

“Collateral” means Article 9 Collateral and Pledged Collateral.

 

“Commodity Account Control Agreement” means an agreement among any Grantor, a
commodity intermediary, and the Collateral Agent establishing control of a
Commodity Account maintained by any Grantor with such commodity intermediary.

 

“Control” means (i) in the case of each Deposit Account, “control” as such term
is defined in Section 9-104 of the New York UCC, (ii) in the case of any
Security Entitlement, “control,” as such term is defined in Section 8-106 of the
New York UCC, and (iii) in the case of any Commodity Account or Commodity
Contract, “control,” as such term is defined in Section 9-106 of the New York
UCC.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

 

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (b) all registrations and applications for registration of any
such Copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office, including those listed
on Schedule III.

 

“Deposit Account” means, collectively with respect to each Grantor, (i) all
“deposit accounts” as such term is defined in the New York UCC and all accounts
and sub-accounts relating to any of the foregoing accounts and (ii) all cash,
funds, checks, notes and instruments from time to time on deposit in any of the
accounts or sub-accounts described in clause (i) of this definition.

 

“Deposit Account Control Agreement” means an agreement among any Grantor, a
banking institution holding such Grantor’s funds, and the Collateral Agent
establishing control of a Deposit Account maintained by any Grantor with such
banking institution.

 

“Excluded Accounts” has the meaning assigned to such term in Section 3.04(d).

 

“Existing Second Lien Indenture” means the Indenture, dated as of December 22,
2010, among the Issuer, the guarantors party thereto from time to time and
Wilmington Trust, National Association (as successor by merger to Wilmington
Trust FSB), as trustee and collateral agent relating to the Company’s 13½%
Second Lien Senior Secured Notes due 2018.

 

“Federal Securities Laws” has the meaning assigned to such term in Section 4.04.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Issuer.

 

“First Lien Indenture” means the Indenture, dated as of December 1, 2010, among
the Issuer (as successor by merger to AMO Escrow Corporation), the guarantors
party thereto from time to time and Wilmington Trust, National Association (as
successor by merger to Wilmington Trust FSB), as trustee and collateral agent,
relating to the Company’s 11½% First Lien Senior Secured Notes due 2017, as
amended, supplemented or otherwise modified from time to time.

 

“General Intangibles” means all “general intangibles” (as defined in the New
York UCC), including, without limitation, (i) all choses in action and causes of
action, (ii) all other intangible personal property of every kind and nature
(other than Accounts, chattel paper, Investment Property, Letter of Credit
Rights and Deposit Accounts) now owned or hereafter acquired by any Grantor,
including corporate or other business records, (iii) indemnification claims,
(iv) contract rights (including rights under leases, whether entered into as
lessor or lessee, Secured Hedge Agreements and other agreements), (v)
Intellectual Property, (vi) goodwill, (vii) registrations, (viii) franchises,
(ix) tax refund claims and (x) any letter of credit, guarantee, claim, security
interest or other security held by or granted to any Grantor to secure payment
by an Account Debtor of any of the Accounts.

 



-2-

 

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Grantors” means the Issuer and the Subsidiary Parties.

 

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
confidential or proprietary technical and business information, know-how,
show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

 

“Indenture” has the meaning assigned to such term in the preliminary statement
of this Agreement.

 

“Investment Property” means a security, whether certified or uncertified,
Security Entitlement, Securities Account, Commodity Contract or Commodity
Account.

 

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement to which any Grantor is a party, including
those listed on Schedule III.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Notes Documents” means the Indenture, this Agreement and each of the other
agreements, documents, and instruments providing for or evidencing any other
Obligation and any other document or instrument executed or delivered at any
time in connection with any Obligation, to the extent such are effective at the
relevant time, as each may be amended, modified, restated, supplemented,
replaced or refinanced from time to time.

 

“Obligations” means (a) the due and punctual payment by the Issuer of (i) the
principal of and premium, if any, and interest (including any default interest
and interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Notes, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and (ii) all other monetary obligations of the Issuer to any of the
Secured Parties under the Indenture and each of the other Notes Documents,
including obligations to pay fees, expense reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of the Issuer under or pursuant to the Indenture and each of the other Notes
Documents, and (c) the due and punctual payment and performance of all the
obligations of each other Grantor under or pursuant to this Agreement and each
of the other Notes Documents; provided, notwithstanding anything to the contrary
herein or any other Note Document, for purposes of this Agreement and the other
Security Documents (except for purposes of Section 5.03(b)), the Obligations
related to principal of the Notes shall be limited to the sum of (a) the
aggregate principal amount of the Initial Notes issued and outstanding under the
Indenture on the Issue Date in an amount equal to $94,287,724 plus (b) such
additional principal amount that is equal to the lesser of (i) the aggregate
principal amount of Additional Notes issued and outstanding under the Indenture
from time to time and (ii) the greater of (1) the maximum principal amount that
would not result in a violation of, or breach or default under the First Lien
Indenture and Existing Second Lien Indenture, each as in effect on the date
hereof, or (2) the maximum principal amount that would not result in a violation
of, or breach or default under, the First Lien Indenture and Existing Second
Lien Indenture after the date hereof as a result of any amendment, restatement
or other modification to, or termination of, such agreements.

 



-3-

 

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention covered
by a Patent, now or hereafter owned by any Grantor or that any Grantor otherwise
has the right to license, or granting to any Grantor any right to make, use or
sell any invention covered by a Patent, now or hereafter owned by any third
party, and all rights of any Grantor under any such agreement.

 

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including those listed on Schedule III, and
(b) all reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein.

 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by an executive officer or Financial
Officer of the Issuer.

 

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

 

“Pledged Debt Securities” has the meaning assigned to such term in Section 2.01.

 

“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

 

“Pledged Stock” has the meaning assigned to such term in Section 2.01.

 

“Proceeds” has the meaning specified in Section 9-102 of the New York UCC.

 

“Secured Parties” means (a) the Holders, (b) the Trustee, (c) the Collateral
Agent, (d) the beneficiaries of each indemnification obligation undertaken by
any Grantor under any Notes Document and (e) the successors and assigns of each
of the foregoing.

 

“Securities Account Control Agreement” means an agreement among any Grantor, a
securities intermediary, and the Collateral Agent establishing control of a
Securities Account maintained by any Grantor with such securities intermediary.

 

“Security Interest” has the meaning assigned to such term in Section 3.01.

 

“Subsidiary Parties” means (a) the Subsidiaries identified on Schedule I and
(b) each other Subsidiary that becomes a party to this Agreement as a Subsidiary
Party after the Issue Date.

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

 

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations thereof, and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the United States Patent and Trademark Office or any similar offices in any
State of the United States or any other country or any political subdivision
thereof, and all renewals thereof, including those listed on Schedule III;
provided that applications in the United States Patent and Trademark Office to
register trademarks or service marks on the basis of any Grantor’s “intent to
use” such trademarks or service marks will not be deemed to be Collateral unless
and until a “Statement of Use” or “Amendment to Allege Use” has been filed and
accepted in the United States Patent and Trademark Office, whereupon such
application shall be automatically subject to the security interest granted
herein and deemed to be included in the Collateral, and (b) all goodwill
associated therewith or symbolized thereby and (c) all other assets, rights and
interests that uniquely reflect or embody such goodwill.

 



-4-

 

 

ARTICLE II

Pledge of Securities

 

SECTION 2.01.      Pledge. As security for the payment or performance, as the
case may be, in full of the Obligations, each Grantor hereby assigns and pledges
to the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, and hereby grants to the Collateral Agent, its successors and
assigns, for the benefit of the Secured Parties, a security interest in, all of
such Grantor’s right, title and interest in, to and under (a) the shares of
capital stock and other equity interests owned by it and listed on Schedule II
and any other equity interests obtained in the future by such Grantor and the
certificates representing all such Equity Interests (the “Pledged Stock”); (b)
(i) the debt securities listed opposite the name of such Grantor on Schedule II,
(ii) any debt securities in the future issued to such Grantor represented by a
promissory note or other instrument evidencing such debt securities and
(iii) the promissory notes and any other instruments evidencing such debt
securities, if any (the “Pledged Debt Securities”); (c) all payments of
principal or interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of, in exchange
for or upon the conversion of, and all other Proceeds received in respect of,
the securities referred to in clauses (a) and (b) above; (d), subject to Section
2.06(d), all rights and privileges of such Grantor with respect to the
securities and other property referred to in clauses (a), (b) and (c) above; and
(e) all Proceeds of any of the foregoing (the items referred to in clauses
(a) through (e) above being collectively referred to as the “Pledged
Collateral”).

 

SECTION 2.02.      Delivery of the Pledged Collateral.

 

(a)                 Each Grantor agrees promptly to deliver or cause to be
delivered to the Collateral Agent any and all Pledged Securities.

 

(b)                 (i) Each Grantor will pledge and deliver to the Collateral
Agent pursuant to the terms hereof any Indebtedness for borrowed money owed to
such Grantor by any Person that is evidenced by a duly executed promissory note,
and, individually, in excess of $250,000 or, in the aggregate, in excess of
$1,000,000.

 

(ii)                 Each Grantor acknowledges and agrees that, to the extent
any debt securities now or hereafter issued to such Grantor are not represented
by a promissory note or other instrument evidencing such debt securities on the
Issue Date, then such Grantor shall not reduce any such debt securities to a
promissory note or other instrument evidencing such debt securities after the
Issue Date; unless such Grantor promptly delivers each such promissory note or
other instrument evidencing such debt securities, individually, in excess of
$250,000 or, in the aggregate, in excess of $1,000,000, to the Collateral Agent.

 

(c)                 Upon delivery to the Collateral Agent, (i) any Pledged
Securities shall be accompanied by stock powers, note powers or allonges, as
applicable duly executed in blank or other instruments of transfer satisfactory
to the Collateral Agent and by such other instruments and documents as the
Collateral Agent may reasonably request and (ii) all other property comprising
part of the Pledged Collateral shall, at the reasonable request of the
Collateral Agent, be accompanied by proper instruments of assignment duly
executed by the applicable Grantor and such other instruments or documents as
the Collateral Agent may reasonably request. Each delivery of Pledged Securities
shall be accompanied by a schedule describing the securities, which schedule
shall be attached hereto as Schedule II and made a part hereof; provided that
failure to attach any such schedule hereto shall not affect the validity of such
pledge of such Pledged Securities. Each schedule so delivered shall supplement
any prior schedules so delivered.

 



-5-

 

 

SECTION 2.03.      Representations, Warranties and Covenants. The Grantors
jointly and severally represent, warrant and covenant to and with the Collateral
Agent, for the benefit of the Secured Parties, that:

 

(a)                 Schedule II correctly sets forth the percentage of the
issued and outstanding units of each class of the Equity Interests of the issuer
thereof represented by the Pledged Stock and includes all Equity Interests of
Subsidiaries (and with respect to Foreign Subsidiaries 65% of the voting Equity
Interest of Foreign Subsidiaries) and all debt securities and promissory notes
required to be pledged hereunder;

 

(b)                 the Pledged Stock and Pledged Debt Securities have been duly
and validly authorized and issued by the issuers thereof and (i) in the case of
Pledged Stock, are fully paid and nonassessable and (ii) in the case of Pledged
Debt Securities, to the best knowledge of the relevant Grantors, are legal,
valid and binding obligations of the issuers thereof;

 

(c)                 except for the security interests granted hereunder, each of
the Grantors (i) is and, subject to any transfers made in compliance with the
Indenture, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule II as owned by such Grantor,
(ii) holds the same free and clear of all Liens, other than Liens created by
this Agreement and Liens permitted by Section 4.12 of the Indenture, (iii) will
make no assignment, pledge, hypothecation or transfer of, or create or permit to
exist any security interest in or other Lien on, the Pledged Collateral, other
than Liens created by this Agreement and Liens permitted by Section 4.12 of the
Indenture and assignments and transfers permitted under Section 4.10 of the
Indenture, and (iv) will defend its title or interest thereto or therein against
any and all Liens (other than the Lien created by this Agreement and Liens
permitted by Section 4.12 of the Indenture), however, arising, of all Persons
whomsoever;

 

(d)                 except for restrictions and limitations imposed by the Notes
Documents or securities laws generally or otherwise permitted to exist pursuant
to the terms of the Indenture, the Pledged Collateral is and will continue to be
freely transferable and assignable, and none of the Pledged Collateral is or
will be subject to any option, right of first refusal, shareholders agreement,
charter or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;

 

(e)                 each of the Grantors has the power and authority to pledge
the Pledged Collateral pledged by it hereunder in the manner hereby done or
contemplated;

 

(f)                  [Reserved];

 

(g)                 this Agreement is effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral; and

 

(h)                 the pledge effected hereby is effective to vest in the
Collateral Agent, for the benefit of the Secured Parties, the rights of the
Collateral Agent in the Pledged Collateral as set forth herein.

 

SECTION 2.04.      Certification of Limited Liability Company and Limited
Partnership Interests.

 

(a)                 Each Grantor acknowledges and agrees that (i) each interest
in any limited liability company or limited partnership controlled by the
Grantor, pledged hereunder and represented by a certificate shall be a
“security” within the meaning of Article 8 of the New York UCC and shall be
governed by Article 8 of the New York UCC and (ii) each such interest shall at
all times hereafter be represented by a certificate unless such Grantor provides
prior written notice of any election to not treat such interests as a
“security,” or not to have such interest certificated, and takes all actions
necessary or as reasonably required by the Collateral Agent to maintain a valid,
perfected lien with respect to such interest.

 



-6-

 

 

(b)                 Each Grantor further acknowledges and agrees that (i) each
interest in any limited liability company or limited partnership controlled by
the Grantor, pledged hereunder and not represented by a certificate shall not be
a “security” within the meaning of Article 8 of the New York UCC and shall not
be governed by Article 8 of the New York UCC, and (ii) each Grantor shall at no
time elect to treat any such interest as a “security” within the meaning of
Article 8 of the New York UCC or issue any certificate representing such
interest, unless the Grantor provides prior written notification to the
Collateral Agent of such election and immediately delivers any such certificate
to the Collateral Agent pursuant to the terms hereof.

 

SECTION 2.05.      Registration in Nominee Name; Denominations. The Collateral
Agent, on behalf of the Secured Parties, shall have the right (upon the
occurrence and during the continuance of an Event of Default) to hold the
Pledged Securities in its own name as pledgee, the name of its nominee (as
pledgee or as sub-agent) or the name of the applicable Grantor, endorsed or
assigned in blank or in favor of the Collateral Agent. Each Grantor will
promptly give to the Collateral Agent copies of any notices or other
communications received by it with respect to Pledged Securities registered in
the name of such Grantor. After the Pledged Securities are held in its name, the
Collateral Agent shall at all times have the right to exchange the certificates
representing Pledged Securities for certificates of smaller or larger
denominations for any purpose consistent with this Agreement.

 

SECTION 2.06.      Voting Rights; Dividends and Interest.

 

(a)                 Unless and until an Event of Default shall have occurred and
be continuing and the Collateral Agent shall have notified the Grantors that
their rights under this Section 2.06 are being suspended:

 

(i)                   Each Grantor shall be entitled to exercise any and all
voting and/or other consensual rights and powers inuring to an owner of Pledged
Securities or any part thereof for any purpose consistent with the terms of this
Agreement, the Indenture and the other Notes Documents.

 

(ii)                 At the sole expense of the Grantors, the Collateral Agent
shall execute and deliver to each Grantor, or cause to be executed and delivered
to such Grantor, all such proxies, powers of attorney and other instruments as
such Grantor may reasonably request, in writing, for the purpose of enabling
such Grantor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to subparagraph (i) above and to receive the cash
dividends it is entitled to receive pursuant to subparagraph (iii) below.

 

(iii)                Each Grantor shall be entitled to receive and retain any
and all dividends, interest, principal and other distributions paid on or
distributed in respect of the Pledged Securities to the extent and only to the
extent that such dividends, interest, principal and other distributions are
permitted by, and otherwise paid or distributed in accordance with, the terms
and conditions of the Indenture, the other Notes Documents and applicable laws;
provided that any noncash dividends, interest, principal or other distributions
that would constitute Pledged Stock or Pledged Debt Securities, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests of the issuer of any Pledged Securities or received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Collateral, and, if received by any Grantor, shall not be commingled by
such Grantor with any of its other funds or property but shall be held separate
and apart therefrom, shall be held in trust for the benefit of the Collateral
Agent and shall be forthwith delivered to the Collateral Agent in the same form
as so received (with any necessary endorsement).

 

(b)                 Upon the occurrence and during the continuance of an Event
of Default, after the Collateral Agent shall have notified the Grantors of the
suspension of their rights under paragraph (a)(iii) of this Section 2.06, then
all rights of any Grantor to dividends, interest, principal or other
distributions that such Grantor is authorized to receive pursuant to
paragraph (a)(iii) of this Section 2.06 shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to receive and retain such dividends, interest,
principal or other distributions. All dividends, interest, principal or other
distributions received by any Grantor contrary to the provisions of this
Section 2.06 shall be held in trust for the benefit of the Collateral Agent,
shall be segregated from other property or funds of such Grantor and shall be
forthwith delivered to the Collateral Agent upon demand in the same form as so
received (with any necessary endorsement). Any and all money and other property
paid over to or received by the Collateral Agent pursuant to the provisions of
this paragraph (b) shall be retained by the Collateral Agent in an account to be
established by the Collateral Agent upon receipt of such money or other property
and shall be applied in accordance with the provisions of Section 4.02. After
all Events of Default have been cured or waived and the Issuer has delivered to
the Collateral Agent a certificate to that effect, the Collateral Agent shall,
within five Business Days after receipt of such certificate, repay to each
Grantor (without interest) all dividends, interest, principal (without interest)
or other distributions that such Grantor would otherwise be permitted to retain
pursuant to the terms of paragraph (a)(iii) of this Section 2.06 and that remain
in such account.

 



-7-

 

 

(c)                 Upon the occurrence and during the continuance of an Event
of Default, after the Collateral Agent shall have notified the Grantors of the
suspension of their rights under paragraph (a)(i) of this Section 2.06, then all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 2.06, and
the obligations of the Collateral Agent under paragraph (a)(ii) of this
Section 2.06, shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, the Collateral Agent, if directed by the Trustee or Holders of at least a
majority in principal amount of the Notes then outstanding, shall have the right
from time to time following and during the continuance of an Event of Default to
permit the Grantors to exercise such rights. After all Events of Default have
been cured or waived and the Issuer has delivered to the Collateral Agent a
certificate to that effect, each Grantor will have the right to exercise the
voting and consensual rights and powers that it would otherwise be entitled to
exercise pursuant to the terms of paragraph (a)(i) of this Section 2.06.

 

(d)                 Any notice given by the Collateral Agent to the Grantors
suspending their rights under paragraph (a) of this Section 2.06 (i) may be
given by telephone if promptly confirmed in writing, (ii) may be given to one or
more of the Grantors at the same or different times and (iii) may suspend the
rights of the Grantors under paragraph (a)(i) or paragraph (a)(iii) in part
without suspending all such rights (as specified by the Collateral Agent) and
without waiving or otherwise affecting the Collateral Agent’s rights to give
additional notices from time to time suspending other rights so long as an Event
of Default has occurred and is continuing.

 

ARTICLE III

Security Interests in Personal Property

 

SECTION 3.01.      Security Interest.

 

(a)                 As security for the payment or performance, as the case may
be, in full of the Obligations, each Grantor hereby assigns and pledges to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, and hereby grants to the Collateral Agent, its successors and assigns,
for the benefit of the Secured Parties, a security interest (the “Security
Interest”) in, all right, title or interest in or to any and all of the
following assets and properties now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Article 9 Collateral”):

 

(i)                   all Accounts;

 

(ii)                 all Chattel Paper;

 

(iii)                all Deposit Accounts;

 

(iv)               all Documents (other than title documents relating to
vehicles);

 

(v)                 all Equipment;

 

(vi)               all General Intangibles;

 



-8-

 

 

(vii)              all Instruments;

 

(viii)             all Inventory;

 

(ix)               all Investment Property;

 

(x)                 Letter-of Credit Rights;

 

(xi)               Commercial Tort Claims described in Schedule IV;

 

(xii)              all other personal property (other than leasehold interests
in real property) not otherwise described above (except for any property
specifically excluded from any clause in this section above and any property
specifically excluded from any defined term used in any clause of this section);

 

(xiii)            all books and records; and

 

(xiv)            all Proceeds and products of any and all Supporting Obligations
of the foregoing and all collateral security and guarantees given by any Person
with respect to any of the foregoing;

 

(b)                 provided, that notwithstanding anything herein to the
contrary, in no event shall the security interest granted hereunder attach to,
nor the terms “Article 9 Collateral” or “Pledged Stock” include (A) any contract
or agreement to which a Grantor is a party or any of its rights or interests
thereunder if and for so long as the grant of such security interest shall
constitute or result in (i) the unenforceability of any right of the Grantor
therein or (ii) in a breach or termination pursuant to the terms of, or a
default under, any such contract or agreement (other than to the extent that any
such term would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408
or 9-409 of the New York UCC or any other applicable law or principles of
equity), provided, however, that such security interest shall attach immediately
at such time as the condition causing such unenforceability shall be remedied
and, to the extent severable, shall attach immediately to any portion of such
contract or agreement that does not result in any of the consequences specified
in (i) or (ii) including, without limitation, any proceeds of such contract or
agreement, (B) more than 65% of the issued and outstanding voting Equity
Interests of any Foreign Subsidiary or any Equity Interests in any Person that
is not a wholly-owned Subsidiary where, pursuant to the organizational documents
or any related shareholders or similar agreement of such Person, the grant of
such security interest or lien is prohibited or prohibited without the consent
of the equity holders of such Person (other than the Borrower or any
wholly-owned Subsidiary thereof); and (C) assets owned by any Grantor on the
date hereof or hereafter acquired and any proceeds thereof that are subject to a
Lien securing Indebtedness permitted to be incurred pursuant to Section
4.09(b)(4) of the Indenture to the extent and for so long as the contract or
other agreement in which such Lien is granted (or the documentation providing
for such Indebtedness) validly prohibits the creation of any other Lien on such
assets and proceeds.

 

(c)                 Each Grantor hereby irrevocably authorizes the Collateral
Agent at any time and from time to time to file in any relevant jurisdiction any
initial financing statements (including fixture filings) with respect to the
Article 9 Collateral or any part thereof and amendments thereto that
(i) indicate the Collateral as all assets of such Grantor, whether now owned or
hereafter acquired or words of similar effect as being of an equal or lesser
scope or with greater detail, and (ii) contain the information required by
Article 9 of the Uniform Commercial Code of each applicable jurisdiction for the
filing of any financing statement or amendment, including (a) whether such
Grantor is an organization, the type of organization and any organizational
identification number issued to such Grantor and (b) in the case of a financing
statement filed as a fixture filing or covering Article 9 Collateral
constituting minerals or the like to be extracted or timber to be cut, a
sufficient description of the real property to which such Article 9 Collateral
relates. Each Grantor agrees to provide such information to the Collateral Agent
promptly upon request.

 

Each Grantor also ratifies its authorization for the Collateral Agent to file in
any relevant jurisdiction any initial financing statements or amendments thereto
if filed prior to the date hereof.

 



-9-

 

 

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such documents as may be necessary
or advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Grantor, without the signature
of any Grantor, and naming any Grantor or the Grantors as debtors and the
Collateral Agent as secured party.

 

(d)                 The Security Interest is granted as security only and shall
not subject the Collateral Agent or any other Secured Party to, or in any way
alter or modify, any obligation or liability of any Grantor with respect to or
arising out of the Article 9 Collateral.

 

SECTION 3.02.      Representations and Warranties. The Grantors jointly and
severally represent and warrant to the Collateral Agent and the Secured Parties
that:

 

(a)                 Each Grantor has good and valid rights in and title to the
Article 9 Collateral with respect to which it has purported to grant a Security
Interest hereunder and has full power and authority to grant to the Collateral
Agent the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other Person other than
any consent or approval that has been obtained.

 

(b)                 The Perfection Certificate has been duly prepared, completed
and executed and the information set forth therein, including the exact legal
name of each Grantor, is correct and complete as of the Issue Date. The Uniform
Commercial Code financing statements (including fixture filings, as applicable)
or other appropriate filings, recordings or registrations prepared based upon
the information provided in the Perfection Certificate for filing in each
governmental, municipal or other office specified in Schedule 2 to the
Perfection Certificate (or specified by written notice from the Issuer to the
Collateral Agent after the Issue Date in the case of filings, recordings or
registrations required by Section 4.20 of the Indenture), are all the filings,
recordings and registrations (other than filings required to be made in the
United States Patent and Trademark Office and the United States Copyright Office
in order to perfect the Security Interest in Article 9 Collateral consisting of
United States Patents, Trademarks and Copyrights) that are necessary to publish
notice of and protect the validity of and to establish a legal, valid and
perfected security interest in favor of the Collateral Agent (for the benefit of
the Secured Parties) in respect of all Article 9 Collateral in which the
Security Interest may be perfected by filing, recording or registration in the
United States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements. Each Grantor represents and warrants that a fully
executed agreement in the form hereof or a fully executed short-form agreement
containing a description of all Article 9 Collateral consisting of Intellectual
Property with respect to United States Patents and United States registered
Trademarks (and Trademarks for which United States registration applications are
pending) and United States registered Copyrights have been delivered to the
Collateral Agent for recording by the United States Patent and Trademark Office
and the United States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C.
§ 1060 or 17 U.S.C. § 205 and the regulations thereunder, as applicable, and
otherwise as may be required pursuant to the laws of any other necessary
jurisdiction, to protect the validity of and to establish a legal, valid and
perfected security interest in favor of the Collateral Agent (for the benefit of
the Secured Parties) in respect of all Article 9 Collateral consisting of
Patents, Trademarks and Copyrights in which a security interest may be perfected
by filing, recording or registration in the United States (or any political
subdivision thereof) and its territories and possessions, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than such actions as are necessary to perfect
the Security Interest with respect to any Article 9 Collateral consisting of
Patents, Trademarks and Copyrights (or registration or application for
registration thereof) acquired or developed after the date hereof).

 

(c)                 The Security Interest constitutes (i) a legal and valid
security interest in all the Article 9 Collateral securing the payment and
performance of the Obligations, (ii) subject to the filings described in
Section 3.02(b), a perfected security interest in all Article 9 Collateral in
which a security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions, (iii) a security
interest that shall be perfected in all Article 9 Collateral in which a security
interest may be perfected upon the receipt and recording of this Agreement or
the short-form agreement referenced in paragraph (b) above with the United
States Patent and Trademark Office and the United States Copyright Office, as
applicable; and (iv) from and after the date required under the Indenture and
Section 3.04(d) hereof, a perfected security interest in each Deposit Account
(other than Excluded Accounts), Securities Account and Commodity Account in
favor of the Collateral Agent to the extent a security interest therein may be
perfected by obtaining “control” pursuant to the New York UCC by entry into
control agreements. The Security Interest is and shall be prior to any other
Lien on any of the Article 9 Collateral, other than Liens permitted pursuant to
Section 4.12 of the Indenture that have priority as a matter of law.
Notwithstanding anything to the contrary contained herein, no representation is
made regarding perfection with respect to deposit accounts.

 



-10-

 

 

(d)                 The Article 9 Collateral is owned by the Grantors free and
clear of any Lien, except for Liens permitted pursuant to Section 4.12 of the
Indenture. None of the Grantors has filed or consented to the filing of (i) any
financing statement or analogous document under the Uniform Commercial Code or
any other applicable laws covering any Article 9 Collateral, (ii) any assignment
in which any Grantor assigns any Collateral or any security agreement or similar
instrument covering any Article 9 Collateral with the United States Patent and
Trademark Office or the United States Copyright Office or (iii) any assignment
in which any Grantor assigns any Article 9 Collateral or any security agreement
or similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Liens permitted pursuant to Section 4.12 of
the Indenture.

 

(e)                 No amount payable under or in connection with any of the
Article 9 Collateral is evidenced by any promissory note or other instrument
that is, individually, in excess of $250,000 or, in the aggregate, in excess of
$1,000,000, which has not been promptly pledged and delivered to the Collateral
Agent, and duly endorsed.

 

(f)                  On the date hereof, except to the extent listed in Schedule
IV, no Grantor has knowledge of rights in any Commercial Tort Claim as to which
it reasonably expects to recover more than $250,000.

 

(g)                 All Deposit Accounts, Securities Accounts and Commodity
Accounts of each Grantor as of the date hereof are listed on Schedule V.

 

SECTION 3.03.      Covenants.

 

(a)                 Each Grantor agrees promptly (and in any event within 30
days of such change) to notify the Collateral Agent in writing of any change
(i) in corporate name, (ii) in the location of its chief executive office, its
principal place of business, any office in which it maintains books or records
relating to Article 9 Collateral owned by it or any office or facility at which
Article 9 owned by it is located (including the establishment of any such new
office or facility), (iii) in its identity or type of organization or corporate
structure, (iv) in its Federal Taxpayer Identification Number or organizational
identification number or (v) in its jurisdiction of organization. Each Grantor
agrees to promptly provide the Collateral Agent with certified organizational
documents reflecting any of the changes described in the first sentence of this
paragraph. Each Grantor agrees not to effect or permit any change referred to in
the preceding sentence unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected first priority security interest in all the Article 9 Collateral. Each
Grantor agrees promptly to notify the Collateral Agent, in writing, if any
material portion of the Article 9 Collateral owned or held by such Grantor is
damaged or destroyed.

 

(b)                 Each Grantor agrees to maintain, at its own cost and
expense, such complete and accurate records with respect to the Article 9
Collateral owned by it as is consistent with its current practices and in
accordance with such prudent and standard practices used in industries that are
the same as or similar to those in which such Grantor is engaged.

 



-11-

 

 

(c)                 Each year, at the time of delivery of annual financial
statements with respect to the preceding fiscal year pursuant to Section 4.03 of
the Indenture, the Issuer shall deliver to the Collateral Agent a certificate
executed by a Financial Officer and the chief legal officer of the Issuer
(a) setting forth the information required pursuant to the Perfection
Certificate and each of the Schedules or confirming that there has been no
change in such information since the date of such certificate or Schedules or
the date of the most recent certificate or Schedules delivered pursuant to this
Section 3.03(c) and (b) certifying that all Uniform Commercial Code financing
statements (including fixture filings, as applicable) or other appropriate
filings recordings or registrations, including all refilings, recordings and
registrations, containing a description of the Collateral have been filed of
record in each governmental, municipal or other appropriate office in each
jurisdiction identified pursuant to clause (a) of this Section 3.03 to the
extent necessary to protect and perfect the Security Interest as of the date of
such certificate (except as noted therein with respect to any continuation
statements to be filed within such period); provided that solely with respect to
Intellectual Property, the Borrower shall deliver on a quarterly basis the
certificate required by this Section 3.03(c) at the time of delivery of any
annual or quarterly report pursuant to Section 4.03 of the Indenture for the
quarter then ended. Each certificate delivered pursuant to this Section 3.03(c)
shall identify in the format of Schedule III all Intellectual Property of any
Grantor in existence on the date thereof and not then listed on such Schedules
or previously so identified to the Collateral Agent.

 

(d)                 Each Grantor shall, at its own expense, take all reasonable
and necessary actions to defend title to the Article 9 Collateral against all
Persons and to defend the Security Interest of the Collateral Agent in the
Article 9 Collateral and the priority thereof against any Lien not permitted
pursuant to Section 4.12 of the Indenture.

 

(e)                 Each Grantor agrees, at its own expense, to execute,
acknowledge, deliver and cause to be duly filed all such further instruments and
documents and take all such actions as may be necessary or as the Collateral
Agent may from time to time reasonably request to better assure, preserve,
protect and perfect the Security Interest and the rights and remedies created
hereby, including the payment of any fees and taxes required in connection with
the execution and delivery of this Agreement, the granting of the Security
Interest and the filing of any financing statements (including fixture filings)
or other documents in connection herewith or therewith. If any amount payable
under or in connection with any of the Article 9 Collateral shall be or become
evidenced by any promissory note or other instrument that is, individually, in
excess of $250,000 or, in the aggregate, in excess of $1,000,000, such note or
instrument shall be promptly pledged and delivered to the Collateral Agent and
duly endorsed.

 

Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Collateral Agent, with prompt notice thereof to the Grantors, to supplement
this Agreement by supplementing Schedule III or adding additional schedules
hereto to specifically identify any asset or item that may constitute
Copyrights, Licenses, Patents or Trademarks; provided that any Grantor shall
have the right, exercisable within 20 days after it has been notified by the
Collateral Agent of the specific identification of such Collateral, to advise
the Collateral Agent in writing of any inaccuracy of the representations and
warranties made by such Grantor hereunder with respect to such Collateral or
provide an explanation as to why such asset or item does not constitute
Copyrights, Licenses, Patents or Trademarks. Each Grantor agrees that it will
use its best efforts to take such action as shall be necessary in order that all
representations and warranties hereunder shall be true and correct with respect
to such Collateral within 30 days after the date it has been notified by the
Collateral Agent of the specific identification of such Collateral.

 

(f)                  The Collateral Agent and such Persons as the Collateral
Agent may reasonably designate, and any counsel which shall be appointed
pursuant to Section 10.09 of the Indenture, shall have the right, at the
Grantors’ own cost and expense, to inspect the Article 9 Collateral, all records
related thereto (and to make extracts and copies from such records) and the
premises upon which any of the Article 9 Collateral is located, to discuss the
Grantors’ affairs with the officers of the Grantors and their independent
accountants and to verify under reasonable procedures, in accordance with
Section 10.09 of the Indenture, the validity, amount, quality, quantity, value,
condition and status of, or any other matter relating to, the Article 9
Collateral, including, in the case of Accounts or Article 9 Collateral in the
possession of any third person, by contacting Account Debtors or the third
person possessing such Article 9 Collateral for the purpose of making such a
verification. The Collateral Agent, and any counsel which shall be appointed
pursuant to Section 10.09 of the Indenture, shall have the right to share any
information it gains from such inspection or verification with any Secured
Party.

 



-12-

 

 

(g)                 At its option (but with no obligation), the Collateral Agent
may discharge past due taxes, assessments, charges, fees, Liens, security
interests or other encumbrances at any time levied or placed on the Article 9
Collateral and not permitted pursuant to Section 4.12 of the Indenture, and may
pay for the maintenance and preservation of the Article 9 Collateral to the
extent any Grantor fails to do so as required by the Indenture or this
Agreement, and each Grantor jointly and severally agrees to reimburse the
Collateral Agent on demand for any payment made or any expense incurred by the
Collateral Agent pursuant to the foregoing authorization; provided that nothing
in this paragraph shall be interpreted as excusing any Grantor from the
performance of, or imposing any obligation on the Collateral Agent or any
Secured Party to cure or perform, any covenants or other promises of any Grantor
with respect to taxes, assessments, charges, fees, Liens, security interests or
other encumbrances and maintenance as set forth herein or in the other Notes
Documents.

 

(h)                 Each Grantor shall remain liable to observe and perform all
the conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Article 9 Collateral, all in
accordance with the terms and conditions thereof, and each Grantor jointly and
severally agrees to indemnify and hold harmless the Collateral Agent and the
Secured Parties from and against any and all liability for such performance.

 

(i)                   None of the Grantors shall make or permit to be made an
assignment, pledge or hypothecation of the Article 9 Collateral or shall grant
any other Lien in respect of the Article 9 Collateral, except as permitted by
the Indenture. None of the Grantors shall make or permit to be made any transfer
of the Article 9 Collateral and each Grantor shall remain at all times in
possession of the Article 9 Collateral owned by it, except in each case as
permitted by the Indenture.

 

(j)                  None of the Grantors will, without the Collateral Agent’s
prior written consent, grant any extension of the time of payment of any
Accounts included in the Article 9 Collateral, compromise, compound or settle
the same for less than the full amount thereof, release, wholly or partly, any
Person liable for the payment thereof or allow any credit or discount whatsoever
thereon, other than extensions, compromises, settlements, releases, credits or
discounts granted or made in the ordinary course of business.

 

(k)                 The Grantors, at their own expense, shall maintain or cause
to be maintained insurance covering physical loss or damage to the Inventory and
Equipment in accordance with Section 4.22 of the Indenture. All such insurance
shall name the Collateral Agent as an additional insured party or loss payee.
Each Grantor irrevocably makes, constitutes and appoints the Collateral Agent
(and all officers, employees or agents designated by the Collateral Agent) as
such Grantor’s true and lawful agent (and attorney-in-fact) for the purpose,
during the continuance of an Event of Default, of making, settling and adjusting
claims in respect of Article 9 Collateral under policies of insurance, endorsing
the name of such Grantor on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Grantor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required hereby or to pay any premium in whole or part relating
thereto, the Collateral Agent may (but shall not be obligated to), without
waiving or releasing any obligation or liability of the Grantors hereunder or
any Event of Default, obtain and maintain such policies of insurance and pay
such premium and take any other actions with respect thereto as directed by
Holders of a majority in aggregate principal amount of the Notes then
outstanding. All sums disbursed by the Collateral Agent in connection with this
paragraph, including reasonable attorneys’ fees, court costs, expenses and other
charges relating thereto, shall be payable, upon demand, by the Grantors to the
Collateral Agent and shall be additional Obligations secured hereby.

 

(l)                   If any Grantor shall obtain an interest in any Commercial
Tort Claim as to which it determines that it reasonably expects to recover more
than $250,000, such Grantor shall within 30 days of making such determination
(or such other period as agreed by Holders of a majority in aggregate principal
amount of the Notes then outstanding) sign and deliver documentation granting a
perfected security interest under the terms and provisions of this Agreement in
and to such Commercial Tort Claim.

 

(m)               Each Grantor shall take the following actions within the
timeframes set forth for the taking of such actions (it being understood and
agreed that all representations, warranties and covenants of this Agreement and
the other Note Documents with respect to taking of such actions are qualified by
the non-completion of such actions until such time as they are completed or
required to be completed in accordance with this Section 3.03(m)): (i) within 45
days from the date hereof, deliver to the Collateral Agent for recording with
the United States Patent and Trademark Office and the United States Copyright
Office a fully executed agreement in the form hereof or a fully executed
short-form agreement containing a description of all Article 9 Collateral
consisting of Intellectual Property with respect to United States Patents and
United States registered Trademarks (and Trademarks for which United States
registration applications are pending) and United States registered Copyrights
and (ii) within 60 days from the date hereof, cause each bank or financial
institution in which any Grantor maintains a Deposit Account, Securities Account
or Commodity Account (other than the Excluded Accounts) to enter into a Deposit
Account Control Agreement, Securities Account Control Agreement or Commodity
Account Control Agreement in substantially the same form as the Deposit Account
Control Agreements, Securities Account Control Agreements or Commodity Account
Control Agreements existing on the date hereof, with the Collateral Agent.

 



-13-

 

 

SECTION 3.04.      Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest, each Grantor agrees, in each case at such Grantor’s own
expense, to take the following actions with respect to the following Article 9
Collateral:

 

(a)                 Instruments. If any Grantor shall at any time hold or
acquire any Instruments, such Grantor shall forthwith endorse, assign and
deliver the same to the Collateral Agent, accompanied by such instruments of
transfer or assignment duly executed in blank.

 

(b)                 Investment Property. Except to the extent otherwise provided
in Article II, if any Grantor shall at any time hold or acquire any certificated
securities representing Pledged Stock, such Grantor shall forthwith endorse,
assign and deliver the same to the Collateral Agent, accompanied by such
instruments of transfer or assignment duly executed in blank. If any securities
in a Restricted Subsidiary now or hereafter acquired by any Grantor are
uncertificated and are issued to such Grantor or its nominee directly by the
issuer thereof, such Grantor shall immediately notify the Collateral Agent, in
writing, thereof and cause the issuer to agree to comply with instructions from
the Collateral Agent as to such securities, without further consent of any
Grantor or such nominee. The Collateral Agent agrees with each of the Grantors
that the Collateral Agent shall not give any such instructions or directions to
any such issuer and shall not withhold its consent to the exercise of any
withdrawal or dealing rights by any Grantor, unless an Event of Default has
occurred and is continuing, or, after giving effect to any such investment and
withdrawal rights would occur.

 

(c)                 Letter-of-Credit Rights. If any Grantor is at any time a
beneficiary under a letter of credit now or hereafter issued in favor of such
Grantor, such Grantor shall promptly notify the Collateral Agent, in writing,
thereof and, upon the occurrence and during the continuation of an Event of
Default, such Grantor shall, pursuant to an agreement, arrange for the issuer
and any confirmer of such letter of credit to consent to an assignment to the
Collateral Agent of the proceeds of any drawing under the letter of credit, with
the Collateral Agent agreeing, in each case, that the proceeds of any drawing
under the letter of credit are to be paid to the applicable Grantor unless an
Event of Default has occurred or is continuing.

 

(d)                 Deposit Accounts, Securities Accounts and Commodity
Accounts. From and after the date required under the Indenture, for each Deposit
Account (other any Deposit Account exclusively used for payroll, payroll taxes
and other employee wage and benefits programs (such accounts, the “Excluded
Accounts”)), Securities Account and Commodity Account that any Grantor currently
maintains or that any Grantor at any time opens and maintains, such Grantor
shall, cause the depository bank, securities intermediary or commodity
intermediary, as the case may be, to agree to comply with instructions
originated by the Collateral Agent (a) directing the disposition of funds with
respect to such Deposit Account or (b) concerning the Securities Account or
Commodity Account, as the case may be, without further consent of such Grantor
or any other Person, pursuant to a control agreement. The Collateral Agent
agrees with each Grantor that the Collateral Agent shall not give any such
instructions or withhold any withdrawal rights from any Grantor unless an Event
of Default shall have occurred and be continuing. Each Grantor agrees, at its
own expense, to execute, acknowledge, deliver and cause to be duly filed all
such further instruments and documents and take all actions as may be necessary
or as the Collateral Agent may from time to time reasonably request to better
assure, preserve, protect and perfect the Security Interest and the rights and
remedies of the Collateral Agent with respect to such Deposit Account,
Securities Account or Commodity Account. Without limiting the foregoing, from
and after the date required under the Indenture in order to perfect the security
interest in Deposit Accounts and Securities Accounts, before opening, closing or
replacing any Deposit Account, Securities Account or Commodity Account, each
Grantor shall give 5 Business Days’ prior notice to the Collateral Agent and
shall cause each bank or financial institution in which it seeks to open a
Deposit Account, Securities Account, or Commodity Account to enter into a
Deposit Account Control Agreement, Securities Account Control Agreement or
Commodity Account Control Agreement, as the case may be, with the Collateral
Agent in order to establish control by the Collateral Agent in such Deposit
Account, Securities Account or Commodity Account. Each Grantor further covenants
that from and after the date required under the Indenture in order to perfect
the security interest in Deposit Accounts and Securities Accounts, any and all
cash, checks and proceeds of Collateral shall be placed in an account subject to
a control agreement (other than with respect to deposits into an Excluded
Account).

 



-14-

 

 

SECTION 3.05.      Covenants Regarding Patent, Trademark and Copyright
Collateral.

 

(a)                 Each Grantor agrees that it will not, do any act or omit do
to any act (and will exercise commercially reasonable efforts to prevent its
licensees from doing any act as omitting to do any act) whereby any Patent that
is material to the conduct of such Grantor’s business may become invalidated or
dedicated to the public, and agrees that it shall continue to mark any products
covered by a Patent with the relevant patent number as necessary and sufficient
to establish and preserve its maximum rights under applicable patent laws.

 

(b)                 Each Grantor will (and will exercise commercially reasonable
efforts to cause its licensees or its sublicensees to), for each Trademark
material to the conduct of such Grantor’s business, (i) maintain such Trademark
in full force free from any claim of abandonment or invalidity for non-use,
(ii) maintain the quality of products and services offered under such Trademark
consistent with past practice, (iii) display such Trademark with notice of
Federal or foreign registration to the extent necessary and sufficient to
establish and preserve its maximum rights under applicable law and (iv) not
knowingly use or knowingly permit the use of such Trademark in violation of any
third party rights.

 

(c)                 Each Grantor will (and will exercise commercially reasonable
efforts to cause its licensees or its sublicensees to), for each work covered by
a material Copyright, continue to publish, reproduce, display, adopt and
distribute the work with appropriate copyright notice as necessary and
sufficient to establish and preserve its maximum rights under applicable
copyright laws.

 

(d)                 Each Grantor shall notify the Collateral Agent, in writing,
immediately if it knows or has reason to know that any Patent, Trademark or
Copyright material to the conduct of its business may become abandoned, lost or
dedicated to the public, or of any materially adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
United States Copyright Office or any court or similar office of any country)
regarding such Grantor’s ownership of any Patent, Trademark or Copyright, its
right to register the same, or its right to keep and maintain the same.

 

(e)                 Each Grantor will take all reasonable and necessary steps
that are consistent with the practice in any proceeding before the United States
Patent and Trademark Office, United States Copyright Office or any office or
agency in any political subdivision of the United States or in any other country
or any political subdivision thereof, to maintain and pursue each material
application relating to the Patents, Trademarks and/or Copyrights (and to obtain
the relevant grant or registration) and to maintain each issued Patent and each
registration of the Trademarks and Copyrights that is material to the conduct of
any Grantor’s business, including timely filings of applications for renewal,
affidavits of use, affidavits of incontestability and payment of maintenance
fees, and, if consistent with good business judgment, to initiate opposition,
interference and cancellation proceedings against third parties.

 

(f)                  In the event that any Grantor has reason to believe that
any Article 9 Collateral consisting of a Patent, Trademark or Copyright material
to the conduct of any Grantor’s business has been or is about to be materially
infringed, misappropriated or diluted by a third party, such Grantor promptly
shall notify the Collateral Agent, in writing, and shall, if consistent with
good business judgment, promptly sue for infringement, misappropriation or
dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and take such other actions as are reasonably
appropriate under the circumstances to protect such Article 9 Collateral.

 



-15-

 

 

(g)                 Upon and during the continuance of an Event of Default, each
Grantor shall use its best efforts to obtain all requisite consents or approvals
by the licensor of each Copyright License, Patent License or Trademark License
to effect the assignment of all such Grantor’s right, title and interest
thereunder to the Collateral Agent or its designee, in accordance with
Section 4.01.

 

ARTICLE IV

Remedies

 

SECTION 4.01.      Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral (other than Trademarks for which such assignment, transfer
or conveyance would jeopardize the validity of such Trademark, for which the
parties shall cooperate to find an alternative solution) by the applicable
Grantors to the Collateral Agent, or to license or sublicense, whether general,
special or otherwise, and whether on an exclusive or nonexclusive basis, any
such Article 9 Collateral throughout the world on such terms and conditions and
in such manner as the Collateral Agent shall determine as directed in accordance
with the Indenture (other than in violation of any then-existing licensing
arrangements to the extent that waivers cannot be obtained), and (b) with or
without legal process and with or without prior notice or demand for
performance, to take possession of the Article 9 Collateral and without
liability for trespass to enter any premises where the Article 9 Collateral may
be located for the purpose of taking possession of or removing the Article 9
Collateral and, generally, to exercise any and all rights afforded to a secured
party under the Uniform Commercial Code or other applicable law. Without
limiting the generality of the foregoing, each Grantor agrees that the
Collateral Agent shall have the right, subject to the mandatory requirements of
applicable law, to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized at any such sale of securities to restrict the prospective bidders or
purchasers to Persons who will represent and agree that they are purchasing the
Collateral for their own account for investment and not with a view to the
distribution or sale thereof, and upon consummation of any such sale the
Collateral Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold. Each such purchaser at
any sale of Collateral shall hold the property sold absolutely, free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by law) all rights of redemption, stay and appraisal which
such Grantor now has or may at any time in the future have under any rule of law
or statute now existing or hereafter enacted.

 

The Collateral Agent shall give the applicable Grantors 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may determine as directed in
accordance with the Indenture. The Collateral Agent shall not be obligated to
make any sale of any Collateral if it shall determine not to do so, regardless
of the fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by law) from any right of redemption, stay, valuation or appraisal on
the part of any Grantor (all said rights being also hereby waived and released
to the extent permitted by law), the Collateral or any part thereof offered for
sale and may make payment on account thereof by using any claim then due and
payable to such Secured Party from any Grantor as a credit against the purchase
price, and such Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property without further accountability to any
Grantor therefor. For purposes hereof, a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Obligations paid in full. As an alternative to exercising
the power of sale herein conferred upon it, the Collateral Agent may proceed by
a suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this
Section 4.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.

 



-16-

 

 

SECTION 4.02.      Application of Proceeds. Upon the occurrence and during the
continuation of an Event of Default, subject to the terms of the Intercreditor
Agreements, the Collateral Agent shall apply the proceeds of any collection or
sale of Collateral, including any Collateral consisting of cash, as follows:

 

(a) FIRST, to the payment of all costs and expenses incurred by the Collateral
Agent or Trustee in connection with such collection or sale or otherwise in
connection with this Agreement, any other Notes Document or any of the
Obligations, including all court costs and the fees and expenses of its agents
and legal counsel (and any expenses of other counsel permitted by Section 10.09
of the Indenture), the repayment of all advances made by the Collateral Agent or
Trustee hereunder or under any other Notes Document on behalf of any Grantor and
any other costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Notes Document; and

 

(b) SECOND, pursuant to Section 6.13 of the Indenture, without duplication of
any amounts already paid under Section 4.02(a) above.

 

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

 

SECTION 4.03.      Grant of License to Use Intellectual Property. For the
purpose of enabling the Collateral Agent to exercise rights and remedies under
this Agreement at such time as the Collateral Agent shall be lawfully entitled
to exercise such rights and remedies, each Grantor hereby grants to the
Collateral Agent an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to the Grantors) to use, license or
sublicense (subject to the Grantor’s license) any of the Article 9 Collateral
consisting of Intellectual Property, wherever the same may be located, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof. The use of such license
by the Collateral Agent may be exercised, at the option of the Collateral Agent,
solely upon the occurrence and during the continuation of an Event of Default;
provided that any license, sublicense or other transaction entered into by the
Collateral Agent in accordance herewith shall be binding upon the Grantors
notwithstanding any subsequent cure of an Event of Default.

 



-17-

 

 

SECTION 4.04.      Securities Act. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under any applicable
blue sky or other state securities laws or similar laws analogous in purpose or
effect. Each Grantor recognizes that in light of such restrictions and
limitations the Collateral Agent may, with respect to any sale of the Pledged
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Collateral for their own account, for investment, and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that in light of such restrictions and limitations, the Collateral Agent,
in its sole and absolute discretion (a) may proceed to make such a sale whether
or not a registration statement for the purpose of registering such Pledged
Collateral or part thereof shall have been filed under the Federal Securities
Laws and (b) may approach and negotiate with a single potential purchaser to
effect such sale. Each Grantor acknowledges and agrees that any such sale might
result in prices and other terms less favorable to the seller than if such sale
were a public sale without such restrictions. The provisions of this
Section 4.04 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells.

 

SECTION 4.05.      Registration. Each Grantor agrees that, upon the occurrence
and during the continuance of an Event of Default, if for any reason the
Collateral Agent is directed in accordance with the Indenture to sell any of the
Pledged Collateral at a public sale, it will, at any time and from time to time,
upon the written request of the Collateral Agent, use its best efforts to take
or to cause the issuer of such Pledged Collateral to take such action and
prepare, distribute and/or file such documents, as are required to permit the
public sale of such Pledged Collateral. Each Grantor further agrees to
indemnify, defend and hold harmless the Collateral Agent, each other Secured
Party, any underwriter and their respective officers, directors, affiliates and
controlling persons from and against all loss, liability, expenses, costs of
counsel (including, without limitation, reasonable fees and expenses to the
Collateral Agent of legal counsel or of any other legal counsel approved
pursuant to Section 7.07 of the Indenture), and claims (including the costs of
investigation) that they may incur insofar as such loss, liability, expense or
claim arises out of or is based upon any alleged untrue statement of a material
fact contained in any prospectus (or any amendment or supplement thereto) or in
any notification or offering circular, or arises out of or is based upon any
alleged omission to state a material fact required to be stated therein or
necessary to make the statements in any thereof not misleading, except insofar
as the same may have been caused by any untrue statement or omission based upon
information furnished in writing to such Grantor or the issuer of such Pledged
Collateral by the Collateral Agent or any other Secured Party expressly for use
therein. Each Grantor further agrees, upon such written request referred to
above, to use its best efforts to qualify, file or register, or cause the issuer
of such Pledged Collateral to qualify, file or register, any of the Pledged
Collateral under the Blue Sky or other securities laws of such states as may be
reasonably requested by the Collateral Agent and keep effective, or cause to be
kept effective, all such qualifications, filings or registrations. Each Grantor
will bear all costs and expenses of carrying out its obligations under this
Section 4.05. Each Grantor acknowledges that there is no adequate remedy at law
for failure by it to comply with the provisions of this Section 4.05 and that
such failure would not be adequately compensable in damages, and therefore
agrees that its agreements contained in this Section 4.05 may be specifically
enforced.

 

SECTION 4.06.      Proceeds to be Turned Over to Collateral Agent. If an Event
of Default occurs and is continuing and the Issuer’s Obligations under the
Indenture have been accelerated as a consequence thereof, then the Collateral
Agent may request that all Proceeds received by any Grantor consisting of cash,
checks and other near-cash items shall be held by such Grantor in trust for the
Collateral Agent and the Secured Parties, segregated from other funds of such
Grantor, and shall, forthwith upon receipt by such Grantor, be turned over to
the Collateral Agent in the exact form received by such Grantor (duly indorsed
by such Grantor to the Collateral Agent, if required). All proceeds received by
the Collateral Agent shall be held in a collateral account maintained under its
sole dominion and control. All Proceeds while held by the Collateral Agent
hereunder shall be held by the Collateral Agent in such a collateral account (or
by such Grantor in trust for the Collateral Agent and the other Secured Parties)
shall continue to be held as collateral security for all the Obligations and
shall not constitute payment thereof until applied as provided in Section 4.02.

 



-18-

 

 

ARTICLE V

Indemnity, Subrogation and Subordination

 

SECTION 5.01.      Indemnity and Subrogation. In the event any assets of any
Grantor shall be sold pursuant to this Agreement or any other Notes Document to
satisfy in whole or in part an obligation owed to any Secured Party, the Issuer
shall indemnify such Grantor in an amount equal to the greater of the book value
or the fair market value of the assets so sold.

 

SECTION 5.02.      Contribution and Subrogation. Each Grantor (a “Contributing
Party”) agrees (subject to Section 5.03) that, in the event assets of any other
Grantor shall be sold pursuant to any Notes Document to satisfy any Obligation
owed to any Secured Party and such other Grantor (the “Claiming Party”) shall
not have been fully indemnified by the Issuer as provided in Section 5.01, the
Contributing Party shall indemnify the Claiming Party in an amount equal to the
amount of such payment or the greater of the book value or the fair market value
of such assets, as the case may be, in each case multiplied by a fraction of
which the numerator shall be the net worth of the Contributing Party on the date
hereof and the denominator shall be the aggregate net worth of all the Grantors
on the date hereof (or, in the case of any Grantor becoming a party hereto
pursuant to Section 6.14, the date of the supplement hereto executed and
delivered by such Grantor). Any Contributing Party making any payment to a
Claiming Party pursuant to this Section 5.02 shall be subrogated to the rights
of such Claiming Party under Section 5.01 to the extent of such payment.

 

SECTION 5.03.      Subordination.

 

(a)                 Notwithstanding any provision of this Agreement to the
contrary, all rights of the Grantors under Sections 5.01 and 5.02 and all other
rights of indemnity, contribution or subrogation from any other Grantor under
applicable law or otherwise shall be fully subordinated (including in any
insolvency proceeding) to the indefeasible payment in full in cash of the
Obligations. No failure on the part of the Issuer or any Grantor to make the
payments required by Sections 5.01 and 5.02 (or any other payments required
under applicable law or otherwise) shall in any respect limit the obligations
and liabilities of any Grantor with respect to its obligations hereunder, and
each Grantor shall remain liable for the full amount of the obligations of such
Grantor hereunder.

 

(b)                 Each Grantor hereby agrees that all Indebtedness and other
monetary obligations owed by it to any other Grantor or any other Subsidiary
shall be fully subordinated (including in any insolvency proceeding) to the
indefeasible payment in full in cash of the Obligations.

 

ARTICLE VI

Miscellaneous

 

SECTION 6.01.      Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 13.02 of the Indenture. All communications and notices
hereunder to any Subsidiary Party shall be given to it in care of the Issuer as
provided in Section 13.02 of the Indenture.

 

SECTION 6.02.      Waivers; Amendment.

 

(a)                 No failure or delay by the Collateral Agent, the Trustee or
any Holder in exercising any right or power hereunder or under any other Notes
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Collateral Agent, the Trustee and the Holders hereunder and under the Notes
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Grantor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 6.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
any Grantor in any case shall entitle any Grantor to any other or further notice
or demand in similar or other circumstances.

 



-19-

 

 

(b)                 Neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Collateral Agent and the Grantor or Grantors with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 9.02 of the Indenture.

 

SECTION 6.03.      Collateral Agent; Fees and Expenses; Indemnification.

 

(a)                 The provisions of Article 10 of the Indenture shall inure to
the benefit of the Collateral Agent, and shall be binding upon all Grantors and
all Secured Parties, in connection with this Agreement and the other Security
Documents.

 

(b)                 The parties hereto agree that the Collateral Agent shall be
entitled to reimbursement of its expenses incurred hereunder as provided in
Section 7.07 of the Indenture.

 

(c)                 Without limitation of its indemnification obligations under
the Notes Documents, each Grantor jointly and severally agrees to indemnify the
Collateral Agent against, and hold the Collateral Agent harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for the Collateral Agent,
incurred by or asserted against the Collateral Agent arising out of, in
connection with, or as a result of, the execution, delivery or performance of
this Agreement or any claim, litigation, investigation or proceeding relating to
any of the foregoing agreement or instrument contemplated hereby, or to the
Collateral, whether or not the Collateral Agent is a party thereto; provided
that such indemnity shall not, as to the Collateral Agent, be available to the
extent that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of the
Collateral Agent.

 

(d)                 Any such amounts payable as provided hereunder shall be
additional Obligations secured hereby and by the Notes Documents. The provisions
of this Section 6.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Notes Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Notes Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party. All amounts due under
this Section 6.03 shall be payable on written demand therefor.

 

SECTION 6.04.      Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

 

SECTION 6.05.      Survival of Agreement. All covenants, agreements,
representations and warranties made by the Grantors in the Notes Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Notes Document shall be
considered to have been relied upon by the Holders and shall survive the
execution and delivery of the Notes Documents and the purchase of any Notes,
regardless of any investigation made by any Holder or on its behalf and shall
continue in full force and effect as long as the principal of or any accrued
interest on any Note or any other amount payable under any Notes Document is
outstanding and unpaid.

 

SECTION 6.06.      Counterparts; Effectiveness; Several Agreement. This
Agreement may be executed in counterparts, each of which shall constitute an
original but all of which when taken together shall constitute a single
contract. Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement. This Agreement shall become effective as to any Grantor when
a counterpart hereof executed on behalf of such Grantor shall have been
delivered to the Collateral Agent and a counterpart hereof shall have been
executed on behalf of the Collateral Agent, and thereafter shall be binding upon
such Grantor and the Collateral Agent and their respective permitted successors
and assigns, and shall inure to the benefit of such Grantor, the Collateral
Agent and the Secured Parties and their respective successors and assigns,
except that no Grantor shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement or the Indenture. This Agreement shall be construed as a separate
agreement with respect to each Grantor and may be amended, modified,
supplemented, waived or released with respect to any Grantor without the
approval of any other Grantor and without affecting the obligations of any other
Grantor hereunder.

 



-20-

 

 

SECTION 6.07.      Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 6.08.      [Reserved].

 

SECTION 6.09.      Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)                 This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

 

(b)                 Each of the Grantors hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Notes Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Notes Document shall
affect any right that the Collateral Agent, the Trustee or any Holder may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Notes Document against any Grantor or its properties in the courts of
any jurisdiction.

 

(c)                 Each of the Grantors hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Notes Document in any court referred to in paragraph (b) of this Section 6.09.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

(d)                 Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 6.01. Nothing in this
Agreement or any other Notes Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

SECTION 6.10.      WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER NOTES DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 6.10.

 



-21-

 

 

SECTION 6.11.      Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 6.12.      Security Interest Absolute. All rights of the Collateral
Agent hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Indenture, any other Notes Document, any agreement with
respect to any of the Obligations or any other agreement or instrument relating
to any of the foregoing, (b) any change in the time, manner or place of payment
of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Indenture, any
other Notes Document or any other agreement or instrument, (c) any exchange,
release or non-perfection of any Lien on other collateral, or any release or
amendment or waiver of or consent under or departure from any guarantee,
securing or guaranteeing all or any of the Obligations, or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Obligations or this Agreement.

 

SECTION 6.13.      Termination or Release.

 

(a)                 This Agreement, the Security Interest and all other security
interests granted hereby shall terminate when all the Obligations have been
indefeasibly paid in full.

 

(b)                 A Subsidiary Party shall automatically be released from its
obligations hereunder and the Security Interest in the Collateral of such
Subsidiary Party shall be automatically released (i) in the event that such
Subsidiary Party is designated as an Unrestricted Subsidiary in accordance with
the terms of the Indenture or (ii) upon the consummation of any transaction
permitted by the Indenture as a result of which such Subsidiary Party ceases to
be a Subsidiary of the Issuer; provided that the Holders of a majority in
aggregate principal amount of the Notes then outstanding shall have consented to
such transaction (to the extent required by the Indenture) and the terms of such
consent did not provide otherwise.

 

(c)                 Upon any sale or other transfer by any Grantor of any
Collateral (other than any such sale to another Grantor) that is permitted under
the Indenture, or upon the effectiveness of any written consent to the release
of the security interest granted hereby in any Collateral pursuant to Sections
9.02 or 10.03 of the Indenture, the security interest in such Collateral shall
be automatically released.

 

(d)                 In connection with any termination or release pursuant to
paragraph (a), (b), or (c), the Collateral Agent shall execute and deliver to
any Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 6.13 shall be without recourse to
or warranty by the Collateral Agent.

 

SECTION 6.14.      Additional Subsidiaries. Each Subsidiary Party that was not
in existence or not a Subsidiary on the date of the Indenture and each
Unrestricted Subsidiary that is designated as a Restricted Subsidiary shall
become a Subsidiary Party and a Grantor to the extent required by the Indenture.
Upon execution and delivery by the Collateral Agent and a Subsidiary of an
instrument in the form of Exhibit I hereto, such Subsidiary shall become a
Subsidiary Party hereunder with the same force and effect as if originally named
as a Subsidiary Party herein.

 





-22-

 

 

SECTION 6.15.      Collateral Agent Appointed Attorney-in-Fact.

 

(a)                 Upon the occurrence and during the continuation of an Event
of Default, each Grantor hereby appoints the Collateral Agent the
attorney-in-fact of such Grantor for the purpose of carrying out the provisions
of this Agreement and taking any action and executing any instrument that may be
necessary to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of such Grantor (i) to receive,
endorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Collateral or any
part thereof; (ii) to demand, collect, receive payment of, give receipt for and
give discharges and releases of all or any of the Collateral; (iii) to sign the
name of any Grantor on any invoice or bill of lading relating to any of the
Collateral; (iv) to send verifications of Accounts Receivable to any Account
Debtor; (v) to commence and prosecute any and all suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect or
otherwise realize on all or any of the Collateral or to enforce any rights in
respect of any Collateral; (vi) to settle, compromise, compound, adjust or
defend any actions, suits or proceedings relating to all or any of the
Collateral; (vii) to notify, or to require any Grantor to notify, Account
Debtors to make payment directly to the Collateral Agent; and (viii) to use,
sell, assign, transfer, pledge, make any agreement with respect to or otherwise
deal with all or any of the Collateral, and to do all other acts and things
necessary to carry out the purposes of this Agreement, as fully and completely
as though the Collateral Agent were the absolute owner of the Collateral for all
purposes; provided that nothing herein contained shall be construed as requiring
or obligating the Collateral Agent to make any commitment or to make any inquiry
as to the nature or sufficiency of any payment received by the Collateral Agent,
or to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or wilful misconduct.

 

(b)                 If any Grantor fails to perform or comply with any of its
agreements contained herein, the Collateral Agent but without any obligation so
to do, may perform or comply, or otherwise cause performance or compliance, with
such agreement.

 

SECTION 6.16.      Intercreditor Agreements

 

Notwithstanding anything herein to the contrary, the Liens and security
interests granted to the Collateral Agent pursuant to this Agreement and the
exercise of any right or remedy by the Collateral Agent hereunder are subject to
the terms of the Intercreditor Agreements. In the event of any conflict between
the terms of the Intercreditor Agreements and the terms of this Agreement, the
terms of the Intercreditor Agreements shall govern and control. In the event of
any conflict between the terms of the Indenture and the terms of this Agreement,
the terms of the Indenture shall govern and control.

 

 

THIS AGREEMENT IS SUBJECT TO THE PROVISIONS OF THE JUNIOR LIEN INTERCREDITOR
AGREEMENT DATED AS OF DECEMBER 22, 2010 (AS AMENDED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME), AMONG AMERICAN MEDIA, INC., THE GRANTORS PARTY
THERETO, JPMORGAN CHASE BANK, N.A., AS AGENT AND REVOLVING CREDIT COLLATERAL
AGENT, WILMINGTON TRUST, NATIONAL ASSOCIATION, AS FIRST LIEN TRUSTEE AND FIRST
LIEN COLLATERAL AGENT, WILMINGTON TRUST, NATIONAL ASSOCIATION, AS SECOND LIEN
TRUSTEE AND SECOND LIEN COLLATERAL AGENT, AND EACH ADDITIONAL COLLATERAL AGENT
FROM TIME TO TIME PARTY THERETO.

  

[remainder of page intentionally left blank]

 

-23-

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 



  AMERICAN MEDIA, INC.   AMI CELEBRITY PUBLICATIONS, LLC   AMI DIGITAL, INC.  
AMI PAPER, INC.   COUNTRY MUSIC MEDIA GROUP, INC.   IN STORE SERVICES INC.  
ODYSSEY MAGAZINE PUBLISHING GROUP, INC.   WEIDER PUBLICATIONS, LLC              
By:   /s/Christopher V. Polimeni     Name: Christopher V. Polimeni     Title:
Executive Vice President, Chief Financial Officer, and Treasurer



  

 

 

 



SECOND LIEN SENIOR SECURED PIK NOTES DUE 2018

 

COLLATERAL AGREEMENT



 

 

 



 



 

WILMINGTON TRUST, NATIONAL

ASSOCIATION, AS COLLATERAL AGENT

          By:   /s/Jane Y. Schweiger     Name: Jane Y. Schweiger     Title: Vice
President





 

 

 

 

 



SECOND LIEN SENIOR SECURED PIK NOTES DUE 2018

 

COLLATERAL AGREEMENT



 

 

 

 

Schedule I to
the Collateral Agreement

 

SUBSIDIARY PARTIES

   

Schedule I to the Collateral Agreement

 

 

Schedule II to
the Collateral Agreement

 

EQUITY INTERESTS

 

Issuer  Number of
Certificate   Registered
Owner   Number and
Class of
Equity Interest   Percentage
of Equity Interests                                                          
        

 

DEBT SECURITIES

 

Issuer  Principal
Amount   Date of Note   Maturity Date                                           
        

   

Schedule II to the Collateral Agreement

 

 

Schedule III to
the Collateral Agreement

 

U.S. COPYRIGHTS OWNED BY [NAME OR GRANTOR]

 

[Make a separate page of Schedule III for each Grantor and state if no
copyrights are owned. List in numerical order by Registration No.]

 

U.S. Copyright Registrations

 

Title  Reg. No.   Author                                     

 

Pending U.S. Copyright Applications for Registration

 

Title  Author   Class   Date Filed                                           
        

 

Non-U.S. Copyright Registrations

 

[List in alphabetical order by country/numerical order by Registration No.
within each country]

 

Country  Title   Reg. No.   Author                                           
        

 

Non-U.S. Pending Copyright Applications for Registration

 

[List in alphabetical order by country.]

 

Country  Title   Author   Class   Date Filed                                    
                              



  

Schedule III to the Collateral Agreement

 

 

LICENSES

 

[Make a separate page of Schedule III for each Grantor, and state if any Grantor
is not a party to a license/sublicense.]

 

I. Licenses/Sublicensees of [Name of Grantor] as Licensor on Date Hereof

 

A. Copyrights

 

[List U.S. copyrights in numerical order by Registration No. List non-U.S.
copyrights by country in alphabetical order with Registration Nos. within each
country in numerical order.]

 

U.S. Copyrights

 

Licensee Name and Address  Date of License/
Sublicense   Title of
U.S.
Copyright   Author   Reg. No.                                                
                  

 

Non-U.S. Copyrights

 

Country  Licensee Name
and Address   Date of License/
Sublicensee   Title of
Non-U.S.
Copyrights   Author   Reg. No.                                              
                                   

 

B. Patents

 

[List U.S. patent nos. and U.S. patent application nos. in numerical order. List
non-U.S. patent nos. and non-U.S. application in alphabetical order by country,
with numbers within each country in numerical order.]

 

U.S. Patents

 

Licensee Name and Address  Date of License/
Sublicense   Issue Date   Patent No.                                           
        

 

Schedule III to the Collateral Agreement

 

 

U.S. Patent Applications

 

Licensee Name and address  Date of License/
Sublicense   Date Filed   Application No.                                      
             

 

Non-U.S Patents

 

Country  Licensee Name
and Address   Date of License
Sublicense   Issue Date   Non-U.S.
Patent No.                                                                   

 

Non-U.S. Patent Applications

 

Country  Licensee Name
and Address   Date of License
Sublicense   Date Filed   Application No.                                    
                              

 

C. Trademarks

 

[List U.S. trademark nos. and U.S. trademark application nos. in numerical
order. List non-U.S. trademark nos. and non-U.S. application nos. with trademark
nos. within each country in numerical order.]

 

U.S. Trademarks

 

Licensee Name and Address  Date of License
Sublicense   U.S. Mark   Reg. Date   Reg. No.                               
                                   

 

Schedule III to the Collateral Agreement

 

 

U.S. Trademark Applications

 

Licensee Name and Address  Date of License
Sublicense   U.S. Mark   Date Filed   Application No.                          
                                        

 

Non-U.S. Trademarks

 

Country  Licensee Name
and Address   Date of License/
Sublicensee   Non-U.S.
Mark   Reg. Date   Reg. No.                                                   
                              

 

Non-U.S. Trademark Applications

 

Country  Licensee Name
and Address   Date of License/
Sublicensee   Non-U.S.
Mark   Date Filed   Application No.                                         
                                        

 

D. Others

 

 

Licensee Name and Address  Date of License/
Sublicense   Subject Matter                                     

 

Schedule III to the Collateral Agreement

 

 

II. Licensees/Sublicenses of [Name of Grantor] as Licensee on Date Hereof

 

A. Copyrights

 

[List U.S. copyrights in numerical order by Registration No. List non-U.S.
copyrights by country in alphabetical order, with Registration Nos. within each
country in numerical order.]

 

U.S. Copyrights

 

Licensee Name and Address  Date of License
Sublicense   Title of
U.S.
Copyright   Author   Reg. No.                                                
                  

 

Non-U.S. Copyrights

 

Country  Licensor Name
and Address   Date of License/
Sublicensee   Title of
Non-U.S.
Copyrights   Author   Reg. No.                                              
                                   

 

B. Patents

[List U.S. patent nos. and U.S. patent application nos. in numerical order. List
non-U.S. patent nos. and non-U.S. application nos. in alphabetical order by
country with patent nos. within each country in numerical order.]

 

U.S. Patents

 

Licensor Name and address  Date of License/
Sublicense   Issue Date   Patent No.                                           
        

 

U.S. Patent Applications

 

Licensor Name and address  Date of License/
Sublicense   Date Filed   Application No.                                      
             

 

Schedule III to the Collateral Agreement

 

 

Non-U.S. Patents

 

Country  Licensor Name
and Address   Date of License/
Sublicense   Issue Date   Non-U.S.
Patent No.                                                                   

 

Non-U.S. Patent Applications

 

Country  Licensor Name
and Address   Date of License/
Sublicense   Date Filed   Application No.                                    
                              

 

C. Trademarks

 

[List U.S. trademark nos. and U.S. trademark application nos. in numerical
order. List non-U.S. trademark nos. and non-U.S. application nos. with trademark
nos. within each country in numerical order.]

 

U.S. Trademarks

 

Licensor Name and Address  Date of License/
Sublicense   U.S. Mark   Reg. Date   Reg. No.                               
                                   

 

U.S. Trademark Applications

 

Licensor Name and Address  Date of License/
Sublicense   U.S. Mark   Date Filed   Application No.                          
                                        

 

Non-U.S. Trademarks

 

Country  Licensor Name
and Address   Date of License/
Sublicensee   Non-U.S. Mark   Reg. Date   Reg. No.                            
                                                     

 

Schedule III to the Collateral Agreement

 

 

Non-U.S. Trademark Applications

 

Country  Licensor Name
and Address   Date of License/
Sublicensee   Non-U.S. Mark   Date Filed   Application No.                   
                                                              

 

D. Others

 

 

Licensor Name and Address  Date of License/
Sublicense   Subject Matter                                     

 

Schedule III to the Collateral Agreement

 

 

PATENTS OWNED BY [NAME OF GRANTOR]

 

[Make a separate page of Schedule III for each Grantor and state if no patents
are owned. List in numerical order by Patent No./Patent Application No.]

 

U.S. Patent Registrations

 

Patent Numbers

 

Issue Date

                 

 

U.S. Patent Applications

 

Patent Application No.

 

Filing Date

                 

 

Non-U.S. Patent Registrations

[List in alphabetical order by country/numerical order by Patent No. within each
country]

 

Country  Issue Date   Patent No.                                     

 

Non-U.S. Patent Registrations

 

[List in alphabetical order by country/numerical order by Application No. within
each country]

 

 

Country  Filing Date   Patent Application No.                                 
   

 

TRADEMARK/TRADE NAMES OWNED BY [NAME OF GRANTOR]

Schedule III to the Collateral Agreement

 

 

[Make a separate page of Schedule III for each Grantor and state if no
trademarks/trade names are owned. List in numerical order by trademark
registration/application no.]

 

U.S. Trademark Registrations

 

Mark  Reg. Date   Reg. No.                                     

 

U.S. Trademark Applications

 

Mark  Filing Date   Application No.                                     

 

State Trademark Registrations

[List in alphabetical order by state/numerical order by trademark no. within
each state]

 

 

State  Mark   Filing Date   Application No.                                   
                

 

Non-U.S. Trademark Registrations

[List in alphabetical order by country/numerical order by trademark no. within
each country]

 

 

Country  Mark   Reg. Date   Reg. No                                           
        

 

Non-U.S. Trademark Applications

 

[List in alphabetical order by country/numerical order by application no.]

 

 

Country  Mark   Application Date   Application No.                          
                         

 

Schedule III to the Collateral Agreement

 

 

Trade Names

 

Country(s) Where Used

 

Trade Names

                 

 

Schedule III to the Collateral Agreement

 

 

Schedule IV to
the Collateral Agreement

 

COMMERCIAL TORT CLAIMS

 

Schedule IV to the Collateral Agreement

 

 

Schedule V to
the Collateral Agreement

 

ACCOUNTS

 

Schedule V to the Collateral Agreement

 

 

Exhibit I to the
Collateral Agreement

 

SUPPLEMENT NO.      dated as of [            ] (this “Supplement”), to the
Collateral Agreement (as amended, modified or supplemented from time to time,
the “Collateral Agreement”) dated as of September [__], 2013, among American
Media, Inc., a Delaware corporation (the “Issuer”), each subsidiary of the
Issuer listed on Schedule I thereto (each such subsidiary individually a
“Subsidiary Party” and collectively, the “Subsidiary Parties”; the Subsidiary
Parties and the Issuer are referred to collectively herein as the “Grantors”)
and Wilmington Trust, National Association, as Collateral Agent (together with
its successors and assigns, in such capacity, the “Collateral Agent”).

 

A. Reference is made to (x) the Indenture dated as of September [__], 2013 (as
further amended, supplemented or otherwise modified from time to time, the
“Indenture”), by and among American Media, Inc. (the “Issuer”), the subsidiaries
of the Issuer party thereto as guarantors, Wilmington Trust, National
Association, as Trustee and the Collateral Agent.

 

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Indenture and the Collateral Agreement
referred to therein.

 

C. The Grantors have entered into the Collateral Agreement in order to induce
the Holders to purchase the Notes from the Issuer. Section 6.14 of the
Collateral Agreement provides that additional Subsidiaries of the Issuer may
become Subsidiary Parties under the Collateral Agreement by execution and
delivery of an instrument in the form of this Supplement. The undersigned
Subsidiary (the “New Subsidiary”) is executing this Supplement in accordance
with the requirements of the Section 6.14 of the Collateral Agreement.

 

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

 

SECTION 1. In accordance with Section 6.14 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Party (and accordingly,
becomes a Grantor) and Grantor under the Collateral Agreement with the same
force and effect as if originally named therein as a Subsidiary Party and the
New Subsidiary hereby (a) agrees to all the terms and provisions of the
Collateral Agreement applicable to it as a Subsidiary Party and Grantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Grantor thereunder are true and correct on and as of
the date hereof. In furtherance of the foregoing, the New Subsidiary, as
security for the payment and performance in full of the Obligations (as defined
in the Collateral Agreement), does hereby create and grant to the Collateral
Agent, its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on all of the New
Subsidiary’s right, title and interest in and to the Collateral (as defined in
the Collateral Agreement) of the New Subsidiary. Each reference to a “Grantor”
in the Collateral Agreement shall be deemed to include the New Subsidiary. The
Collateral Agreement is hereby incorporated herein by reference.

 

SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

 

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Subsidiary and the Collateral Agent has executed a counterpart hereof.
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

 



Exhibit I to the Collateral Agreement

 

 

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of all Deposit
Accounts and Securities Accounts of the New Subsidiary, (b) set forth on
Schedule II attached hereto is a true and correct schedule of all the Pledged
Securities of the New Subsidiary, (c) set forth on Schedule III attached hereto
is a true and correct schedule of all Intellectual Property of the New
Subsidiary and (d) set forth under its signature hereto, is the true and correct
legal name of the New Subsidiary, its jurisdiction of formation and the location
of its chief executive office.

 

SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

 

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Collateral Agreement.

 

SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

 

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.

 



  [NAME OF NEW SUBSIDIARY]               By:       Name:     Title:   Legal
Name:   Jurisdiction of Formation:   Location of Chief Executive office:    
WILMINGTON TRUST, NATIONAL ASSOCIATION, AS COLLATERAL AGENT           By:      
Name:     Title:



 

 

Exhibit I to the Collateral Agreement

 

 

Schedule I
to the Supplement No      to the
Collateral Agreement

 

LOCATION OF COLLATERAL

 

Description

 

Location

                 

 

Exhibit I to the Collateral Agreement

 

 

Schedule II
to the Supplement No      to the
Collateral Agreement

 

PLEDGED SECURITIES
Equity Interests

 

Issuer  Number of
Certificate   Registered
Owner   Number and
Class of
Equity Interests   Percentage
of Equity Interests                                                          
        

 

Debt Securities

 

Issuer  Principal
Amount   Date of Note   Maturity Date                                           
        

 

Exhibit I to the Collateral Agreement

 

 

Schedule III
to the Supplement No      to the
Collateral Agreement

INTELLECTUAL PROPERTY

 

 

Exhibit I to the Collateral Agreement

 

 

Exhibit II to the
Collateral Agreement

FORM OF PERFECTION CERTIFICATE

 

 

Exhibit II to the Collateral Agreement

